          Case 1:18-cv-02712-KBJ Document 18 Filed 08/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
ROBYN L. GRITZ,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 18-2712 (KBJ)
                                          )
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States, )
                                          )
              Defendant.                  )
______________________________________ )

DEFENDANT’S RESPONSE TO PLAINTIFF’S RENEWED MOTION FOR LEAVE TO
 FILE FIRST AMENDED COMPLAINT AND MOTION FOR EXTENSION OF TIME

       Defendant William P. Barr, the Attorney General of the United States, hereby files his

Response to Plaintiff’s Renewed Motion for Leave to File First Amended Complaint in this

action. See ECF No. 17. Plaintiff’s proposed Amended Complaint (see ECF No. 17-1) seeks to

add an additional 217 paragraphs of allegations and three new causes of action (i.e., Count 4

(retaliatory hostile work environment), Count 5 (sex/gender discrimination and hostile work

environment), and Count 6 (constructive discharge). Federal Rule of Civil Procedure 15(a)

provides for amendment of pleadings as a matter of course within 21 days after service of a

responsive pleading. Fed. R. Civ. P. 15(a)(1)(B). Here, Defendant served his responsive

pleading on May 24, 2019—more than 21 days before Plaintiff’s instant motion to amend.

Because of the passage of time, Plaintiff may now amend only with Defendant’s written consent,

or with leave of the Court. Fed. R. Civ. P. 15(a)(2).

       In order to avoid unnecessary delay in this litigation and to conserve judicial resources,

Defendant hereby consents to the filing of Plaintiff’s proposed Amended Complaint. Defendant
          Case 1:18-cv-02712-KBJ Document 18 Filed 08/01/19 Page 2 of 3



reserves his right to challenge the Amended Complaint under Rules 8 and 12 of the Federal

Rules of Civil Procedure (“Rules) in any responsive pleading.

       Pursuant to Rule 15(a)(3), unless the Court orders otherwise, Defendant’s time for

responding to Plaintiff’s Amended Complaint would be 14 days. Due to the substantial new

allegations and claims contained in the Amended Complaint, Defendant respectfully moves the

Court to enlarge the time for Defendant’s response to 45 days. Undersigned counsel for

Defendant conferred with counsel for Plaintiff and Plaintiff has consented to an extension of time

for Defendant to file its response 45 days after the Court grants Plaintiff’s Renewed Motion for

Leave to File First Amended Complaint.

       A proposed order is attached.



Dated: August 1, 2019                  Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar # 472845
                                       United States Attorney
                                       For the District of Columbia

                                       DANIEL F. VAN HORN, D.C. Bar # 924092
                                       Chief, Civil Division

                                       /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar # 306656
                                       Assistant United States Attorney
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       christopher.hair@usdoj.gov

                                       Counsel for Defendant
         Case 1:18-cv-02712-KBJ Document 18 Filed 08/01/19 Page 3 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
ROBYN L. GRITZ,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 18-2712 (KBJ)
                                          )
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States, )
                                          )
              Defendant.                  )
______________________________________ )

                                   [PROPOSED] ORDER

       In light of Plaintiff’s Renewed Motion for Leave to File First Amended Complaint, and

Defendant’s consent thereto, it is hereby ORDERED that Plaintiff’s Motion is GRANTED; it is

further ORDERED that Plaintiff’s Amended Compliant is deemed filed. Defendant’s response

to Plaintiff’s Amended Complaint is due 45 days from the date of this Order.



SO ORDERED.



_________________                           ____________________
DATE                                        Kentanji Brown Jackson
                                            UNITED STATES DISTRICT JUDGE
